Citation Nr: 0320940	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  98-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother 


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from March 1975 until June 
1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an October 1997 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri, which denied the benefit sought 
on appeal.

This matter was previously denied by the Board in a February 
2002 decision. The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In a February 2003 Order, the Court vacated the February 2002 
Board decision, and remanded the matter back to the Board for 
development consistent with the Joint Motion for remand and 
for a stay of proceedings.


FINDINGS OF FACT

1.  In an unappealed August 1982 rating decision, the RO 
denied service connection for a nervous condition.

2.  The evidence added to the record subsequent to the August 
1982 rating decision, when viewed in the context of the 
entire record, is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1982 rating decision denying entitlement to 
service connection for a nervous condition, is final.  
38 U.S.C.A. §§ 7105, 5103A, 5107(b) (West 2002);  38 C.F.R. 
§§ 3.102, 3.156, 3.159 (2002).  

2.  The evidence received subsequent to the August 1982 
rating decision is new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder have been 
met.  38 U.S.C.A. §§ 5108, 5103A, 5107(b), 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2002)(eliminates the concept of a well-grounded claim).

Analysis

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder (earlier characterized as a nervous 
condition) on the basis that he has submitted new and 
material evidence.  The veteran's claim of service connection 
for this disorder was first considered and denied by the RO 
in August 1982.  The veteran did not appeal this decision, 
and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
In October 1997, the veteran requested that his claim be 
reopened.  The RO denied the veteran's request to reopen his 
claim by rating decision in October 1997, on the basis that 
no new and material evidence had been presented.  The veteran 
disagreed with that decision and initiated this appeal.  

In order to reopen the veteran's claim of entitlement to 
service connection, the record must contain new and material 
evidence in support of the claim.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).  For the reasons discussed 
below, the Board finds that such new and material evidence 
has been received and that, to this extent, the veteran's 
claim should be allowed.   

The evidence missing at the time of the August 1982 rating 
decision was medical evidence to show that either the 
veteran's acquired psychiatric disorder was incurred or 
aggravated during active service, or that the disorder was 
manifest to a degree of 10 percent or more within one year 
following service.  
Subsequent to the August 1982 rating decision, additional 
documents have been associated with the claims file that 
support a favorable finding under the latter criteria.  
Specifically, testimony offered by the veteran's mother in 
November 1998 and September 2001 indicates that the veteran 
was exhibiting strange behaviors within one year from 
separation.  For example, in her November 1998 testimony 
before the RO, the veteran's mother reported that she found 
the veteran aimlessly wandering the streets.  Another time he 
removed the dishes from his mother-in-law's table and threw 
them out in a creek.  Additionally, in testimony given before 
the undersigned in September 2001, she stated that the 
veteran had problems with defiance when he came back from the 
military.  She explained that, upon return from service, the 
veteran went to visit his father.  He had problems to the 
extent that he had to be sent back home.  

The evidence described above can be characterized as "new," 
in that it was not cumulative or redundant of evidence before 
the RO at the time of their August 1982 decision.  See 
38 C.F.R. § 3.156(a).  That evidence contains novel 
information pertaining to the veteran's symptomatology upon 
return from service.  Moreover, such newly submitted evidence 
bears directly and substantially upon a specific matter under 
consideration, namely, whether the veteran's psychiatric 
disorders became manifest within one year following service.  
Therefore, the newly submitted evidence is "material," and 
warrants the reopening of the veteran's claim of service 
connection.  To this extent, the veteran's claim is granted.


ORDER

New and material evidence having been received, the veteran's 
request to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In the present case, the veteran has not been apprised in 
specific terms of the evidence necessary to substantiate his 
appeal.  He further has not been informed of what evidence he 
is expected to attempt to obtain and which evidence VA will 
attempt to obtain on his behalf.  Such notice must be 
accomplished in order to comply with the VCAA and with 
Quartuccio.

The Board further notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In the present case, the Board finds that each of the 3 
elements described above have been adequately established 
such that an examination is required under the VCAA.  In this 
vein, the Board notes that the veteran did receive a mental 
status examination in January 1998.  However, the examiner at 
that time failed to comment as to whether the veteran's 
current psychiatric disability was causally related to 
service.  As such an opinion is vital to the success of the 
veteran's claim, the Board finds that another attempt should 
be made to elicit that information.  

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should send the veteran a 
letter informing him of VA's duty to 
notify and assist under the VCAA.  

3.  The VA examiner that evaluated the 
veteran in January 1998 should review the 
entire claims file, including the January 
1998 examination report.  Following such 
review, the examiner should state whether 
in his opinion it is at least as likely 
as not that the veteran's currently 
diagnosed acquired psychiatric disorder 
is causally related to his active 
service.  The opinion should be clearly 
explained and supported by specific 
evidence of record.  If the January 1998 
examiner is not available to respond to 
this inquiry, then another similarly 
qualified examiner may answer in his 
place.  In either case, if it is 
determined that a new examination is 
necessary in order to fully respond to 
this inquiry, then the veteran should be 
scheduled for such an evaluation.  

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
indicated.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



